There was no error in the denial of the motion. "Any creditor dissatisfied with the decision of the commissioner upon any claim by him exhibited, may appeal therefrom." G. L c. 200, s. 1. This language is too plain and unequivocal to admit of but one construction, which is, that any creditor of an insolvent estate, who has duly exhibited his claim to the commissioner thereon, may, if dissatisfied, appeal from the decision of such commissioner.
Having so exhibited their claim, the appellants were under no legal obligation to incur the expense of a hearing before a tribunal not of their selection, and not possessed of final jurisdiction. Nor is it material that the claim was rejected because the appellants refused to testify in its support; for while commissioners have power, if they deem it expedient, to examine creditors on oath (G. L., c. 199, s. 6), and may in their discretion properly disallow the claim of a creditor who declines to submit to an examination, yet it cannot be fairly held, in view of the statute first cited, that such declination operates as an abandonment of his claim, or as a bar to his right of appeal; and certainly not in a case like this where the claim was presented by the appellants in their representative capacity, and concerning the history or merits of which it is not to be presumed they had any personal knowledge. On the contrary, it is enough for them to show that the claim was duly exhibited to the commissioner, and disallowed by him in whole or in part; and *Page 31 
this being admitted, nothing is alleged in the motion which debars the prosecution of this appeal in the appellate court. See Dyer v. Stanwood,7 N.H. 262.
Exception overruled.
All concurred.